Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                                July 24, 2014

The Court of Appeals hereby passes the following order:

A14I0181. DANNY MITCHELL BOWMEN v. THE STATE.

      On May 20, 2014, we dismissed Danny Bowmen’s application for interlocutory
appeal as untimely. Bowmen has filed a motion for reconsideration and has provided
documentation showing that his application was timely filed. Therefore, we hereby
GRANT Bowmen’s motion for reconsideration. The May 20, 2014, order dismissing
his application is VACATED, and the application is REINSTATED.
      After full consideration of the merits of Bowmen’s application for interlocutory
review, we hereby GRANT the application.

                                      Court of Appeals of the State of Georgia
                                                                       07/24/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.